Citation Nr: 1539097	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for atherosclerosis, to include as secondary to in-service exposure to herbicides and service-connected type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a gastrointestinal disorder (claimed as gastroesophageal reflux disease and irritable bowel syndrome), to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in October 2009 and August 2010.

In light of the evidence of record, the Board has recharacterized the Veteran's claims for service connection for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) as a claim of entitlement to service connection for a gastrointestinal disorder, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2015 brief, the Veteran's representative asserted that the level of disability that was demonstrated during the Veteran's October 2009 PTSD examination does not accurately reflect the current severity of the Veteran's psychiatric disability.  In addition, the report of his most recent examination, which was conducted in December 2010, indicates that the Veteran experienced symptoms that were of unknown severity at that time.  Thus, because the most recent examinations of record do not accurately reflect the current severity of the Veteran's disability, the Board finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the remaining claims, the Board notes that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Additionally, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran claims that he developed erectile dysfunction secondary to his service-connected type II diabetes mellitus.  In June 2010, a VA examiner opined that the Veteran's erectile dysfunction preexisted his diabetes and was not caused by or related to diabetes.  Because this opinion does not address whether erectile dysfunction was aggravated by diabetes, an addendum opinion addressing this matter should be obtained on remand.

With regard to the claim for service connection for a gastrointestinal disorder, an August 1967 report of medical history, which was completed upon the Veteran's entrance into service, documents the Veteran's endorsement that he had a history of "frequent indigestion" in addition to "stomach, liver or intestinal trouble" at that time.  In addition, the Veteran's August 1971 separation examination report indicates that he has had a history of indigestion since January 1967.  Notably, however, the clinician that examined the Veteran in June 2010 remarked that the Veteran's gastrointestinal problems had its onset after service and started in the mid-1970s.  The examiner opined that GERD and IBS were not caused by or related to military service nor did these conditions develop secondary to the Veteran's service-connected PTSD.  In light of what is shown by the service treatment records, it appears that the examiner's opinion was premised on an incorrect factual basis-that the Veteran first experienced gastrointestinal problems after service.  Likewise, the opinion did not address whether any gastrointestinal disorder was aggravated by the Veteran's PTSD.  Thus, a new opinion should be obtained.  

With regard to the Veteran's claim for service connection for atherosclerosis, the record indicates that the AOJ requested an examination concerning this claim in September 2015.  Thus, the Board will adjudicate this issue after the requested development has been completed, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all records of the Veteran's recent and pertinent VA treatment.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  After associating any records obtained by way of the above development, schedule the Veteran for an examination to determine the current nature and severity of his PTSD, to include consideration of the effect that the his psychiatric disability has had on his employment.

The claims file, and any newly associated evidence, should be made available to and reviewed by the examiner and all pertinent symptomatology and findings should be reported in detail.

3.  Obtain a medical opinion regarding the nature and etiology of the Veteran's claimed gastrointestinal disorder.  The entire claims file, to include all electronic files, should be reviewed by the reviewing clinician.  The reviewer should accomplish the following:

   (a) Identify all gastrointestinal disorders currently present.  In doing so, state whether the Veteran currently has gastroesophageal reflux disease and/or irritable bowel syndrome.

   (b) Offer an opinion as to whether any current gastrointestinal disorder preexisted the Veteran's military service, and if so whether it increased in severity beyond its natural progression during service.  

   (c) If a current gastrointestinal disability did not pre-exist service, did it have its onset during service?   

   (d) Offer an opinion as to whether it is at least as likely as not that a current gastrointestinal disorder was caused or aggravated by the Veteran's service-connected PTSD.  (By aggravation is meant an increase in severity beyond its natural progression.)  

A complete rationale should be provided for all opinions offered.

4.  Obtain a medical opinion regarding the etiology of the Veteran's claimed erectile dysfunction.  The entire claims file, to include all electronic files, should be reviewed by the reviewing clinician, who should offer an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated by the Veteran's service-connected type II diabetes mellitus.

A complete rationale should be provided for any opinions offered.

5.  After ensuring that the requested development has been completed, readjudicate the issues on appeal, with consideration given to all the additional records developed, including the report of any more recent examination accomplished in connection with the atherosclerosis claim.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




